Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,900,013. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-7 are broader than claims 1-13 of US 10,900,013, and instant claims 8-16 would be a necessary system for carrying out the process recited in the claims of US 10,900,013.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1, 2, 4-10, 18 and 20 of copending Application No. 15/733330 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-7 are broader than the claims of SN 15/733330, and instant claims 8-16 would be a necessary system for carrying out the process recited in the claims of US 10,900,013.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al in view of Lancaster et al (US 2016/0122705). Hartman et al disclose a method for treating liquid municipal sewage by growing and separating certain strains of algae so as to form an algal biomass. Hartman et al teach that as the algae cells mature and are killed their cell walls weaken giving the opportunity to squeeze out oils and fats from the dead cells, such that the remaining biomass can be used as fertilizer. (See Paragraph [0008].) Hartman et al further disclose in claim 1 that the algae may be crushed to squeeze out the oils and fats from the cells. The step of crushing the algal biomass in the process of Hartmann et al would constitute the step of “separating a solids portion and a liquid portion from the algal biomass”, as recited in claim 1. In any event, it would be obvious to modify the process of Hartmann et al by extracting a solids portion from the algal biomass, since one of ordinary skill in the art would appreciate that the step of extracting would be useful for squeezing out the oils and fats from the cells. Hartman et al further suggest in Paragraph [0007] that the waste stream would contain nitrogen or phosphorus. It would be obvious from such disclosure to select the algae strain in the process of Hartman et al “based upon whether input stream is nitrogen rich or phosphorus rich” as recited in applicant’s claim 1. The difference between the process disclosed by Hartman et al, and that recited in applicant’s claims, is that Hartman et al do not disclose that growing the algal biomass should include growing a heterotrophic algal strain in a first container and growing a phototrophic algal strain in a second container, wherein the heterotrophic algal strain produces carbon dioxide, and wherein the carbon dioxide from the first container is fed into the second container. Lancaster et al disclose a dual-compartment bioreactor for use in wastewater treatment and algal production, wherein the system includes a heterotrophic bioreactor, an autotrophic bioreactor, and a membrane between the autotrophic bioreactor and autotrophic bioreactor. (See the Abstract, Paragraph [0019] and FIG. 1 and the description thereof.) The bioreactors of Lancaster et al are considered to constitute “containers”. In any event, it would be obvious to provide containers for the heterotrophic and autotrophic bioreactors of Lancaster et al, since one of ordinary skill in the art would appreciate that the bioreactors could be in the form of containers, so long as they would be suitable for carrying out the heterotrophic and autotrophic reactions. It would be further obvious to employ the symbiotic algae system of Lancaster et al in the process of Hartman et al. One of ordinary skill in the art would be motivated to do so, since the processes of Hartman et al and Lancaster et al are analogous in that both entail the treatment of wastewater for algae production, and Lancaster et al imply certain advantages to their system in Paragraphs [0008] through [0018]. Regarding claim 2, Hartman et al suggest in Paragraph [0006] that the sewage sludge can be pretreated in an anaerobic digester. Regarding claims 3 and 4, Hartman et al disclose in Paragraph [0007] that nitrogen and phosphorus should be removed from the incoming sewage. Regarding claims 5 and 6, Hartman et al suggest aerobic and anaerobic treatment of the sludge in the presence of bacteria in Paragraph [0006].  It would be obvious from such disclosure to alternate between aerobic and anaerobic conditions. 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al in view of Lancaster et al, as applied to claim 1 above, and further in view of Bryan (US 2015/0128838). It would be further obvious from Bryan to remove phosphorus from the waste stream of Hartman et al by air flotation. One of ordinary skill in the art would be motivated to do so, since Bryan discloses in Paragraph [0015] that air flotation technology is useful for removing phosphorus from waste streams, and Hartman et al suggest in Paragraph [0007] that phosphorus should be removed from waste streams.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al in view of Lancaster et al, as applied to claim 4 above, and further in view of  Jiang et al (US 2009/0206028). Jiang et al disclose a method of recovering phosphorus from anuimal waste by flocculation or struvite crystallization. (See Figure 1 and Paragraphs [0011], [0025] and [0026].) It would be further obvious from Jiang eI al to modify the process of Hartman  et al by including a flocculation stage or struvite crystallization stage for removing phosphorus. One of ordinary skill in the art would be motivated to do so, since Hartman et al suggest in Paragraph [0007] that phosphorus should be removed in wastewater treatment processes, and it is clear from the aforementioned passages of Jiang et al that flocculation and struvite crystallization are known as  methods for removing phosphorus from waste streams.

              Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al in view of Lancaster et al as applied to claim 1 above,  further in view of Shearer et al (US 2015/0128672), even further in view of Rogers (US 9,005,536). It would be further obvious from Shearer et al in view of Rogers to mix biochar and ash with the solids portion from the process of Hartman et al. One of ordinary skill in the art would be motivated to do so, since Shearer et al teach in Paragraph [0076] that biochar can be mixed with various plant nutrients including nitrogen and phosphorus, and Hartman et al disclose in Paragraph [0029] that the product of the process can be used as fertilizer. Moreover, Rogers discloses a method for converting carbon-based wastes into nitrogen-rich ash fertilizer. (See the Abstract and col. 1, lines 12-16.) It would be even further obvious from Rogers to include ash with the solid portion of Hartman et al, since Rogers suggests that ash has a high content of nitrogen and is useful as a fertilizer, and Shearer et al teach in Paragraph [0076] that biochar can be mixed with various plant nutrients including nitrogen and phosphorus. Regarding claim 7, the fertilizer ash disclosed by Rogers would constitute an additive produced from gasification of pyrolysis of a biomass material and digests biomass. Regarding claim 6, Shearer et al teach in Paragraph [0084] that pH of the biochar should be adjusted with an additive.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al in view of Lancaster et al as applied to claim 1 above, and further in view of Wecker (US 2018/0319713). It would be further obvious from Wecker to pretreat the waste stream of Hartman et al with a struvite crystallization system. One of ordinary skill in the art would be motivated to do so, since Wecker establishes the conventionality of the Ostara Pearl system for producing struvite from waste streams in Paragraph [0009], and Hartman et al suggest in Paragraph [0007] that liquid nutrients such as nitrogen and phosphorus should be removed from waste streams.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lancaster et al. No distinction is seen between the system disclosed by Lancaster et al, and that recited in claim 8. Lancaster et al disclose a dual-compartment bioreactor for use in wastewater treatment and algal production, wherein the system includes a heterotrophic bioreactor, an autotrophic bioreactor, and a membrane between the autotrophic bioreactor and autotrophic bioreactor. (See the Abstract, Paragraph [0019] and FIG. 1 and the description thereof.)  Lancaster et al further teach in Paragraph [0060] that the outer compartment uses carbon dioxide and light to generate more carbon dioxide and light. The bioreactors of Lancaster et al are considered to constitute “containers”. In any event, it would be obvious to provide containers for the heterotrophic and autotrophic bioreactors of Lancaster et al, since one of ordinary skill in the art would appreciate that the bioreactors could be in the form of containers, so long as they would be suitable for carrying out the heterotrophic and autotrophic reactions.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster et al. Lancaster et al is relied upon a discussed hereinbefore. Regarding claim 9, Lancaster et al disclose in Paragraph [0060] that the outer compartment produces oxygen. It would be obvious to use such oxygen in the first container of Lancaster et al. Regarding claim 16, Lancaster et al disclose in Paragraph [0049] that autotrophic bioreacter 122 faces a light source (e.g., the sun). It would be obvious from such disclosure of Lancaster et al to provide the second container made from light-penetrating material since the bioreactor is dependent on sunlight. It would also be obvious to provide any suitable structure for the container such as a canal structure.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster et al as applied to claim 8 and 9 above, and further in view of Hartman et al. Hartman et al disclose a system for treating liquid municipal sewage by growing and separating certain strains of algae so as to form an algal biomass. Hartman et al teach that as the algae cells mature and are killed their cell walls weaken giving the opportunity to squeeze out oils and fats from the dead cells, such that the remaining biomass can be used as fertilizer. (See Paragraph [0008].) Hartman et al further disclose in claim 1 that the algae may be crushed to squeeze out the oils and fats from the cells. The step of crushing the algal biomass in the process of Hartmann et al would form a solids portion from the algal biomass”. Regarding claim 10, it would be obvious to include the system of Hartman et al in the system of Lancaster et al so as to form useful products such as fertilizer as disclosed in Paragraph [0029] of Hartman et al. Regarding claim 12, it would be obvious from Hartman et al to include a pretreater in the wastewater stream, since Hartman et al and Lancaster et al suggest in Paragraphs [0007] and [0009], respectively, that nitrogen and phosphorus should be removed from the wastewater.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lancaster et al in view of Hartman et al,  as applied to claim 10 above, further in view of Shearer et al, even further in view of Rogers. It would be further obvious from Shearer et al in view of Rogers to mix biochar and ash with the solids portion from the process of Hartman et al. One of ordinary skill in the art would be motivated to do so, since Shearer et al teach in Paragraph [0076] that biochar can be mixed with various plant nutrients including nitrogen and phosphorus, and Hartman et al disclose in Paragraph [0029] that the product of the process can be used as fertilizer. Moreover, Rogers discloses a method for converting carbon-based wastes into nitrogen-rich ash fertilizer. (See the Abstract and col. 1, lines 12-16.) It would be even further obvious from Rogers to include ash with the solid portion of Hartman et al, since Rogers suggests that ash has a high content of nitrogen and is useful as a fertilizer, and Shearer et al teach in Paragraph [0076] that biochar can be mixed with various plant nutrients including nitrogen and phosphorus..
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster et al as applied to claim 8 above, and further in view of Jiang et al. Jiang et al disclose a method of recovering phosphorus from animal waste by flocculation or struvite crystallization. (See Figure 1 and Paragraphs [0011], [0025] and [0026].) It would be further obvious from Jiang e al to modify the process of Lancaster et al by including a flocculation stage or struvite crystallization stage for removing phosphorus. One of ordinary skill in the art would be motivated to do so, since Lancaster et al suggest in Paragraph [0009] that phosphorus should be removed in wastewater treatment processes, and it is clear from the aforementioned passages of Jiang et al that flocculation and struvite crystallization are known as methods for removing phosphorus from waste streams.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lancaster et al in view of Jiang et al, as applied to claim 13 above, and further in view of Hartman et al. It would be further obvious from Paragraph [0006] of Hartman et al to include an aerobic or anaerobic pretreatment step in the process of Lancaster et al. Such aerobic or anaerobic pretreatment step would inherently produce a gaseous component.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster et al as applied to claim 8 above, and further in view of  Wecker. It would be further obvious from Wecker to pretreat the waste stream of Lancaster et al with a struvite crystallization system. One of ordinary skill in the art would be motivated to do so, since Wecker establishes the conventionality of the Ostara Pearl system for producing struvite from waste streams in Paragraph [0009], and Lancaster et al suggest in Paragraph [0009] that liquid nutrients such as nitrogen and phosphorus should be removed from waste streams.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lancaster et al in view of Wecker, as applied to claim 12 above, and further in view of Hartman et al. It would be further obvious from Paragraph [0006] of Hartman et al to include an aerobic or anaerobic pretreatment step in the process of Lancaster et al. Such aerobic or anaerobic pretreatment step would inherently produce a gaseous component.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 6, it is indefinite as to what would constitute a “liquid potion”. In line 7, there is no antecedent basis for “liquid portion” (as opposed to “liquid potion”). In claims 8-16, it is indefinite as to whether these claims are directed to an apparatus or a process, since the term “container” would connote an apparatus, but such recitations as “are supplied” and “produces” would connote a method, in that these are method limitations. To the extent claims 8-16 are directed to an apparatus, the claims are indefinite in reciting method limitations. It is well-settled that method limitations are improper in apparatus claims, since it is the apparatus structure which is covered in an apparatus claim, and not the method of using such structure. In claim 14, it is indefinite as to when a solids component would be “suitable” for a soil mix, since such standard would not be ascertainable.
Mao is made of record for disclosing a process for removing phosphorus from a wastewater stream by contacting the stream with bacteria. (See col. 11, lines 20-27.)
Bryan is made of record for disclosing the removal of phosphorus from a waste stream by air flotation technology. (See Paragraph [0015].)
Carr et al is made of record for disclosing in Paragraph [0010] that the reaction of algal turfs with various pollutants found in waste water results in production of biomass and oxygen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736